Title: From George Washington to Charles Lee, 20 February 1785
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon 20th Feb. 1785

My Servant did not return with your letter, and the Papers therewith, until Nine o’clock last Night; so that I have scarcely had time to read the several Conveyances—In that from Mr & Mrs Dulany to me there is a capitol error. the Land held by the deceased Mr French, under the Proprietors Deed to Stephens and Violet, is no part of the Land exchanged. The original grant to Spencer & Washington, comprehends all the Land Mr & Mrs Dulany is to give for mine; and these are held by purchases from Richd Osborne (the quantity I know not) Arbuthnot for 150 Acres; Manley for 68 acres; and John Posey for 136 Acres.
If it is not essential to recite the quantities of Land had from each of the persons, with the dates of the several transfers of them, in order to give valuation to the Deed of Conveyance from Mr & Mrs Dulany; I see not the least occasion for it, on any other Acct; because, if they convey all their right to the Land within Spencer & Washingtons Patent, it gives all I want,

& cannot in the remotest degree affect any other Land they have, because they hold none other, within several Miles of it. and because it would be sufficiently descriptive, as the Patent of Spencer & Washington is well known, and the boundaries of it will admit of no alteration, having the River, Hunting Creek & Ipsawassan (or Dogues Creek) and a strait line between the two last, for its limits.
For these reasons I should think, if at the end of the Mark No. 1 line 29, you were to add “by means of sundry purchases by him made from Richard Osborne, the Executrix of Thos Arbuthnot, John Manley, John Posey &ca containing in Spencers moiety of the said Patent” (if it is necessary to specify the quantity) “by estimation about 500 Acres of Land, be the same more or less.” it wd make the matter sufficiently clear for the precise quantity can only be ascertained by a strict investigation of lines & actual measurement; as part of Mr Frenchs purchases run into Washingtons moiety of the Patent, which can not be affected, tho’ to ascertain the different lines, & rights, would give trouble, and was one inducement for me to make the exchange.
In whatever manner you judge best, draw the Deed accordingly, all I pray is, that it may be ready for the Court, this day. Nothing else brings me up, and it is inconvenient to leave home—Besides, Mrs Washington, tho’ not very well, will attend, in order to make a finish of the business —With much esteem &ca I am Yrs

Go: Washington


P.S. As the Land I get, comes by Mrs Dulany, would it not have been right to have given her the same interest in the Tract I convey? this by the by, only. And should not there have been a note of the interleneation respecting the amt of the rent, in that Deed? or do you mean that it is not to be considered as an interleneation? My taking a Lease from Mrs French, of her life Estate, if she should be disposed to give me one, upon the paymt of an annual rent, cannot be considered as a compliance on the part of Mr Dulany & discharge of that proviso which is to extinguish his Rent?

